NO. 07-04-0027-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



APRIL 8, 2004



______________________________





GERALD BARROW, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;



NO. 29,237-E; HONORABLE ABE LOPEZ, JUDGE



_______________________________



Before REAVIS and CAMPBELL, JJ., and BOYD, S.J.
(footnote: 1)
MEMORANDUM OPINION

Appellant Gerald Barrow, an inmate proceeding 
pro se
, filed a purported notice of appeal on January 22, 2004, seeking review of his conviction for delivery of a controlled substance.  He asserts he was convicted in 1989 or 1990.  We dismiss for want of jurisdiction.

A defendant must file a written notice of appeal with the trial court clerk within the deadlines provided in Rule 26.2(a)(1) of the Texas Rules of Appellate Procedure.  The rules provide for a 15 day extension in which to file the notice if a motion for extension of time in compliance with Rule 10.5(b)(2) is filed in this Court.  Tex. R. App. P. 26.3(b).  The Court is without jurisdiction to address the merits of an appeal and can take no action other than to dismiss the appeal if an appeal is not timely perfected.  
See
 Slaton v. State, 981 S.W.2d 208, 210 (Tex.Cr.App. 1998).  Appellant’s purported notice of appeal by which he challenges a 15 year old conviction is untimely and does not invoke our jurisdiction.

Accordingly, the purported appeal is dismissed for want of jurisdiction.
(footnote: 2)
						Don H. Reavis

    Justice

FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.


2:Appellant may have recourse by filing a post-conviction writ of habeas corpus with the clerk of the court in which the conviction was obtained and be returnable to the Court of Criminal Appeals for consideration of an out-of-time appeal.  
See
 Tex. Code Crim. Proc. Ann. art 11.07 (Vernon Supp. 2004).